The action stood over to this term for advisement; and, now,

The Court

were of opinion that the signature of one of the over seers, purporting to be by order of the whole, was a sufficient com pliance with the statute.—As to the use of the word residence where settlement was evidently meant, it might have been
deserving of some attention, had it not *been explained by the after request that measures might be taken by the overseers of Bernardston for the support or removal of the pauper. Thus explained, the notice was sufficient for the purposes intended by the statute. — And this notice, not objected to, is by the statute a bar to the question of settlement, although the pauper may in fact have no legal settlement within the commonwealth. The object of the law was to prevent needless suits. The town, who gives the notice and requests the removal of the pauper, has ground to presume, from the silence of the other party, that they acquiesce in the charge.

Judgment on the verdict.